DETAILED ACTION
This office action is in response to the application filed on 01/25/2022. Claims 1-17 and 19-21 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Machani (U.S Patent No. 10,511,436 B1, referred to as Machani), Jaquette et al. (U.S Pub No. 2008/0063197 A1, referred to as Jaquette) and of Li et al. (U.S Patent No. 9,165,158 B2, referred to as Li).
Machani discloses a key material which is protected using white-box cryptography and split key techniques by splitting a secret key of a software application provider into a plurality of key shares, wherein a subset of the plurality of key shares is needed to reconstruct the secret key, using one key share to encrypt the remaining key shares to obtain a set of wrapped key shares, applying the one key share to a white-box cryptography compiler to generate a white-box cryptographic program, generating a user application linked to the white-box cryptography program, distributing the user application to a user and providing one wrapped key share to a relying party, wherein the relying party provides a challenge and the one wrapped key share of the relying party to the user application, wherein the user application provides the one wrapped key share of the relying party to the white-box cryptographic program and obtains a digital signature for the relying party and wherein the relying party verifies the signature.

Jaquette discloses a method, system and program  for enabling access to encrypted data in a storage cartridge by separately wrapping the data key used to encrypt the data with separate encryption keys (e.g., a public key from a public/private key pair) to form encryption encapsulated data keys (EEDKs) that are stored on the storage cartridge along with the encrypted data. With multiple EEDKs stored on the cartridge, a multi-user transport mechanism is provided where each user can access and decode the encrypted data by retrieving and decrypting an EEDK with a decryption key (e.g., the private key from the public/private key pair) to extract the underlying data key, and then using the extracted data key to decrypt the encrypted data.

Li discloses an encryption key fragment which is divided into a number of encryption key fragments. Requests to store different ones of the encryption key fragments are transmitted to different computer memory storage systems. An individual request to store an encryption key fragment includes one of the encryption key fragments and bears an access control hallmark for regulating access to the encryption key fragment.

However, regarding claims 1 and 15, the prior art of Machani, Jaquette and Li when taken in the context of the claim as a whole do not disclose nor suggest, “the cryptographic attributes identify a first cryptographic wrap function and a second cryptographic wrap function; splitting, by the processing device, the cryptographic key into a plurality of key fragments, wherein the plurality of key fragments comprises a first key fragment and a second key fragment; encrypting, by the processing device, the plurality of key fragments using different cryptographic wrap functions to produce a plurality of wrapped key fragments, wherein the first key fragment is encrypted using the first cryptographic wrap function and the second key fragment is encrypted using the second cryptographic wrap function; and providing the plurality of wrapped key fragments and an indication of at least one of the cryptographic attributes to the computing device.”.

Regarding claim 8, the prior art of Machani, Jaquette and Li when taken in the context of the claim as a whole do not disclose nor suggest, “the cryptographic attributes identify a first cryptographic wrap function and a second cryptographic wrap split the cryptographic key into a plurality of key fragments, wherein the plurality of key fragments comprises a first key fragment and a second key fragment; encrypt the plurality of key fragments using different cryptographic wrap functions to produce a plurality of wrapped key fragments, wherein the first key fragment is encrypted using the first cryptographic wrap function and the second key fragment is encrypted using the second cryptographic wrap function; and provide the plurality of wrapped key fragments and an indication of at least one of the cryptographic attributes to the computing device.”.

Claims 2-7 and 21 depend on claim 1, claims 9-14 depend on claim 8, and claims 16-17 and 19-20 depend on claim 15 and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435